DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on November 26, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.  The application claims priority to U.S. Provisional application 62/814,418 which was filed on March 6, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges there are not amendments to the claims in the response on November 26, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for hashing user data which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 14 and product Claim 18.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving user behavior data and contextual information associated with the user behavior data, the contextual information including a first data portion associated with a first context type; 
generating, from the user behavior data and the contextual information using a hashing algorithm, a first heterogeneous hash code including a first hash code portion representing the user behavior data and a second hash code portion representing the first data portion associated with the first context type; 
retrieving, from a heterogeneous hash code database, a second heterogeneous hash code including a third hash code portion representing a second data portion associated with the first context type, wherein, as stored in the heterogeneous hash code database, the third hash code portion is accessible separately from another portion of the heterogeneous hash code; and 
comparing the first heterogeneous hash code with the second heterogeneous hash code including determining similarity between the second hash code portion of the first heterogeneous hash code and the third hash code portion of the second heterogeneous hash code, and
determining, based on the comparison, a similarity between at least two of a plurality of users.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mathematical concepts.  Using a hashing algorithm (mathematical algorithm) to generate hash codes and comparing first and second code portions recites mathematical formula or relationship.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical formula or relationship, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The non-transitory computer-readable media embodying instructions; and one or more processors coupled to the storage media configured to execute the instructions in Claim 14 is just applying generic computer components to the recited abstract limitations.  The one or more non-transitory computer-readable storage media embodying instructions that are operable when executed in Claim 18 appears to be just software.  Claims 14 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer (Claim 1) The non-transitory computer-readable media embodying instructions; and one or more processors coupled to the storage media configured to execute the instructions (claim 14) and/or one or more non-transitory computer-readable storage media embodying instructions that are operable when executed (Claim 18). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 14, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0123] about implantation using general purpose or special purpose computing devices [This disclosure contemplates computer system 2300 taking any suitable physical form. As example and not by way of limitation, computer system 2300 may be an embedded computer system, a system- on-chip (SOC), a single-board computer system (SBC) (such as, for example, a computer-on- module (COM) or system-on-module (SOM)), a desktop computer system, a laptop or notebook computer system, an interactive kiosk, a mainframe, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a server, a tablet computer system, an augmented/virtual reality device, or a combination of two or more of these.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims1, 14, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-13, 15-17, 19, and 20 further define the abstract idea that is present in their respective independent claims 1, 14, and 18 and thus correspond to Mathematical Concepts and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-13, 15-17, 19, and 20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
The Applicants remarks (pages7-12) have been considered at this time.  The arguments begin with the rejection under 35 U.S.C. § 101. The Applicants arguments (remarks page 7) are that the claims recite eligible subject matter because (1) the recite a specific technical solution to a technical problem and (2) the claims recite an improvement to computer technology.  The arguments include that the claimed subject matter improves hashing and improves the ability of the computer to perform searches with a new data structure to achieve the improvements. 

The Examiner is not persuaded.  The argument that hashing is improved is not persuasive as using hash code algorithms and storing hash codes is not a new technical improvement.  Further, hashing has been used in the past for reduced data storage and improved search ability.  The idea of calling the results of a hashing algorithm “heterogeneous” and claiming the data structure the data is stored in as difference is not sufficient to make the claim eligible.  The Applicant seems to be claiming the idea of a result or solution rather than the actual result or solution.  Further, simply achieving a result more quickly or efficiently has been viewed as insufficient to make a claim eligible simply by applying it to technology.  
The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.

Next, the arguments (remarks pages 8-9) argue that the claims recite a specific data structure which provides a technical improvement.  The Applicants cite Enfish where it was held that a ”self-referential table” recited a specific improvement to the way a computer stores and retrieves data in memory.  Here the Applicants argue that a heterogeneous hash code and corresponding database are eligible similar to Enfish.

The Examiner does not agree with the arguments.  First, the database of the instant claims is not a self-referential table as the cited example.  Second, a hash code database is known in the art where a hash code stored in such a database has improved storage and search properties.  The database in this case is not claimed to be an improvement but merely a database for storing hash codes.  The data stored within the database is not claimed as how the computer or processor can process it in a more efficient way.  The claim limitations as currently presented are high level and result in the “apply it” analysis where the known techniques are lacking detail and are merely performed by a computer.

The Applicant moves to citing Core Wireless for technical specificity sufficient to make the claims eligible.  The arguments include that the courts found display of limited information to the user rather than conventional methods of displaying a generic index.  The MEPE is also cited for consideration in determining if a claim improves technology to cover a particular solution as opposed to merely claiming the idea of a solution or outcome. 

The Examiner is not persuaded by the arguments for the following reasons.  First, the Examiner does not find a connection to Core Wireless since there is nothing being displayed to a user.  Second, the Examiner does not find the claim to be eligible particularly because the claim is merely detailing the idea of a result rather than the result itself.

The arguments move to the claims being eligible as improving “the functioning of a computer or improves another technology or technical field” (remarks page 10).  The argument is that the claim subject matter improves hashing and the ability of the computer to perform searches.  The Applicants states this as a technical improvement making the claim eligible.  Further, Finjan, Inc. is cited where “ a new kind of file that enables computer security system to do things it could not do before”.  Applicants position is that the claims recite a new data structure and hashing techniques that enable computers to perform similarity searches they could not perform before. 
The Applicant further cites the Office action acknowledgement of Finjan for improving virus scanning.  The Applicant again argues that similar to Finjan a computer could perform hashing and search before but does not change the eligibility of the recited technical feature that improves a computers ability to hash and search.  

The Examiner disagrees with the argument.  The examiner does not find the claims to include sufficient detail regarding the hash codes, algorithm, or database.  The Examiner cites MPEP 2016.05(f) where the claim recites only the idea of a solution or outcome (i.e. the claim fails to recite the details for how a solution to a problem is accomplished).  In this case, the hash code generated and stored in a database is not sufficient to be more than using a computer as a tool to perform the otherwise abstract idea.  The specifics of how the database is different from a database that stores hash codes previously is not present.  The mere data held in the database is not sufficient to make the claim eligible.

Next, the arguments cite Weisner b. Google, LLC and Unlioc USA, INC. v. LF Electronics USA, Inc. arguing for “a solution to an internet-centric problem regarding web searches” and “data field [that] enables a primary station to simultaneously send inquiry messages and poll parked secondary stations”.  The applicants position is  that both cases could be performed prior to but were eligible for specific improvements 
The Examiner is not persuaded since neither of theses cases are considered presidential and neither case is cited in the MPEP as part of the analysis regarding 101.  Both of these decisions were made by the Federal Circuit based on the merits of the case.  While they were both found as eligible the Examiner does not find the instant case to provide the details sufficient for providing a specific improvement.

Finally, the Applicants argue that the three decisions (Finjan, Weinser, and Unlioc) are incompatible with the Office action analysis for eligibility.  The Applicants argue (remarks page 12) that the claims improves “the functioning of a computer or improves another technology or technical field”.

The Examiner does not agree because the alleged improvement is not sufficiently claimed.  The Applicants are stating that the claim are improved over the know data collection, hash function computation, storage, search and comparison.  The claims are not sufficiently detailed to the alleged improvement.  The type of data input into the hash function, a hash code database, and a comparison of data is not detailed enough to show improvement to the computer.  Simply stating “heterogeneous” hash code or hash code database is not sufficient in show improvement.  Further, the alleged improved search is not supported by the claims as currently presented.  As previously stated, the claims recite the idea of a solution or outcome and now how the solution or outcome is accomplished. 

In summary, the Examiner does not find the Applicants arguments persuasive to overcome the rejection under 35 U.S.C. § 101.  The amendments to the claims are determining a similarity between two users based on a data comparison which is not sufficient to render the claim eligible.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        December 8, 2022